Guerry, J.
1. The verdict was amply sustained by the evidence. The trial court, therefore, did not err in overruling the general grounds of the motion for new trial.
2. The excerpt from the charge complained of in the first ground of the amendment to the motion for a new trial, in the light of the remainder of the charge, is not subject to the attack made thereon.
3. The charge that “If you believe there was sexual intercourse between the defendant and the woman alleged to have been seduced, and you believe she was a virtuous woman at this time, within the meaning of the law as I have given you in charge, and that this sexual intercourse, if there was such, was brought about pending a virtuous engagement to marry, and that the consent to have sexual intercourse was obtained without other persuasion than that which is implied in the light of courtship and the relations between the parties at the time of the act in proposing the intercourse and repeating the promise to marry, then if you find that state of facts to exist in the evidence, it would be for you to determine whether, under all the facts and circumstances, the woman yielded, if she did yield, in good faith on account of the persuasions and statements, if any, that were made to her as the moving cause for yielding to the alleged seducer, if any were made,” is not subject to attack on the ground that “it did not place the proper burden on the State, as to the persuasion and promises of marriage required at the time of the sexual intercourse to make out the offense charged,” in view of the testimony of the prosecutrix that “I permitted him to have sexual intercourse with me because I thought it would be all right if we got married. As to what he said to me about it at the time — he said it would be all right, and he said it would be all right if we were married later. He promised at that time to marry me.”
4. The 3d ground of the amended motion.for new'trial is manifestly without merit.

Judgment affirmed.


Broyles, O. J., and Maolntyre, J., concur.